Exhibit 10.43
REINSTATEMENT AGREEMENT
THIS REINSTATEMENT AGREEMENT, dated as of June 10, 2020 (this “Agreement”), by
and among AG Mortgage Investment Trust, Inc. and AG MIT CREL II, LLC, jointly
and severally (each, a “Seller Entity,” and collectively, the “Companies”), and
JPMorgan Chase Bank, National Association (the “Counterparty”), recites and
provides as follows:
RECITALS
A.The Companies are party to the Master Repurchase Agreement, dated as of August
10, 2018, as amended, between AG MIT CREL II, LLC and the Counterparty and other
related agreements with the Counterparty (the “Agreements”).
B.The Companies acknowledge and agree that on or prior to the date hereof (the
“Effective Date”) various defaults and/or events of default may have existed
under the terms of the Agreements, including without limitation, on account of
(i) the failure by one or more Seller Entities to make certain payments to the
Counterparty under the Agreements related to margin calls, requests for
payments, other payment provisions, financial covenants, or termination
provisions, (ii) the failure by one or more Seller Entities to deliver certain
notices to the Counterparty, and/or (iii) cross-default provisions under the
Agreements (collectively, the “Effective Date Events of Default”).
C.The Companies have requested that the Counterparty waive any and all rights
and remedies under the Agreements or applicable law relating to any or all of
the Effective Date Events of Default.
D.The Counterparty has agreed to waive its rights and remedies with respect to
the Effective Date Events of Default on the terms and subject to the conditions
set forth in this Agreement.
E.Certain capitalized terms in this Agreement are defined in Section 12.
AGREEMENT
NOW, THEREFORE, for and in consideration of the promises, mutual covenants,
releases, and agreements herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Effective Date Events of Default. Effective as of the Effective Date, the
Counterparty hereby irrevocably, absolutely, and permanently waives the
Effective Date Events of Default arising under the Agreements and any and all
rights and remedies arising as a result of such Effective Date Events of
Default.
2.Reinstatement. As of the Effective Date, the Counterparty hereby reinstates
the Agreements on its individual terms except as overridden by Section 3 hereof.



--------------------------------------------------------------------------------



3.Override. The Counterparty and each of the Companies hereby agree that as of
the Effective Date, any and all financial covenants and related definitions in
the Agreements are hereby overridden and replaced with the following:
(a)Liquidity. AG Mortgage Investment Trust, Inc. shall maintain at all times
minimum Liquidity of not less than five million dollars ($5,000,000), of which
at least two million five hundred thousand dollars ($2,500,000) of such amount
shall consist of cash.
(b)Leverage. As of the last day of each calendar quarter, the ratio of (A)
Recourse Indebtedness to (B) Stockholder’s Equity shall not be greater than 3:1.
(c)Minimum Equity. As of the last day of each calendar quarter, AG Mortgage
Investment Trust, Inc. shall not permit its Stockholder’s Equity to be less than
one hundred million dollars ($100,000,000) plus fifty percent (50%) of the net
proceeds of any equity capital raised by AG Mortgage Investment Trust, Inc.
after June 1, 2020.
(d)Quarterly Equity Lookback. With respect to (i) the fiscal quarter ended June
30, 2020, the Stockholder’s Equity of AG MIT shall not decline by thirty percent
(30%) or more from the Stockholder’s Equity of AG MIT as of April 30, 2020 and
(ii) the fiscal quarter ended September 30, 2020 and each fiscal quarter
thereafter, the Stockholder’s Equity of AG MIT shall not decline by thirty
percent (30%) or more from the Stockholder’s Equity of AG MIT as of the
preceding fiscal quarter end.
(e)Annual Equity Lookback. With respect to (i) the fiscal quarter ending on
March 31, 2021, the Stockholder’s Equity of AG Mortgage Investment Trust, Inc.
shall not decline by forty percent (40%) or more from the Stockholder’s Equity
of AG Mortgage Investment Trust, Inc. as of April 30, 2020, and (ii) the fiscal
quarter ending on June 30, 2021, and each fiscal quarter thereafter, the
Stockholder’s Equity of AG Mortgage Investment Trust, Inc. shall not decline by
forty percent (40%) or more from the Stockholder’s Equity of AG Mortgage
Investment Trust, Inc. as of the end of the same fiscal quarter in the previous
fiscal year.
4.Interest Rate. As of the Effective Date, notwithstanding any term in the
Agreements to the contrary, the rate of interest or the pricing rate that shall
accrue on any and all obligations of any Seller Entity owed to the Counterparty
under the Agreements shall be the non-default rate of interest or pricing rate
specified in the Agreements.
5.Releases. Upon execution of this Agreement by each of the Companies and the
Counterparty, the Companies, on behalf of themselves and their successors or
assigns (collectively, the “Releasing Parties”) releases, waives and forever
discharges (and further agrees not to allege, claim or pursue) any and all
claims, rights, causes of action, counterclaims or defenses of any kind
whatsoever whether in law, equity or otherwise (including, without limitation,
any claims relating to (i) the making or administration of transactions under
the
2



--------------------------------------------------------------------------------



Agreements (including any acts or omissions in respect of margin calls, related
valuations, and notice requirements), including, without limitation, any such
claims and defenses based on fraud, mistake, duress, usury or misrepresentation,
or any other claim based on so-called “lender liability” theories, (ii) any
covenants, agreements, duties or obligations set forth in the Agreements, (iii)
increased financing costs, interest or other carrying costs, (iv) penalties,
lost profits or loss of business opportunity, (vi) legal, accounting and other
administrative or professional fees and expenses and incidental, consequential
and punitive damages payable to third parties, (vii) damages to business
reputation, (viii) any claims arising under 11 U.S.C. §§ 541-550 or any claims
for avoidance or recovery under any other federal, state or foreign law
equivalent, or (ix) any claims arising from any actual or alleged decline in the
value of any assets subject to the Agreements prior to the date of this
Agreement) which any of the Releasing Parties might otherwise have or may have
against the Counterparty, their present or former subsidiaries and affiliates or
any of the foregoing’s officers directors, employees, attorneys or other
representatives or agents (collectively, the “Releasees”) in each case on
account of any conduct, condition, act, omission, event, contract, liability,
obligation, demand, covenant, promise, indebtedness, claim, right, cause of
action, suit, damage, defense, judgment, circumstance or matter of any kind
whatsoever which existed, arose or occurred at any time prior to the date of
this Agreement relating to the Agreements, this Agreement and/or the
transactions contemplated thereby or hereby (any of the foregoing, a “Claim”).
Each of the Releasing Parties expressly acknowledges and agrees, with respect to
the Claims, that it waives, to the fullest extent permitted by applicable law,
any and all provisions, rights, and benefits conferred by any applicable U.S.
federal or state law, or any principle of U.S. common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this paragraph.
Furthermore, each of the Releasing Parties hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released and/or discharged by the Releasing
Parties pursuant to paragraph. The foregoing release, covenant and waivers of
this paragraph shall survive and remain in full force and effect regardless of
the termination of the Agreements, this Agreement or any provision thereof.
6.Governing Law; Jurisdiction; Waiver of Jury Trial.
i.This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, notwithstanding its conflict
of laws principles or any other rule, regulation or principle that would result
in the application of any other state’s law.
ii.EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
STATE OF NEW YORK AND APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY
3



--------------------------------------------------------------------------------



SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS.
iii.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).
7.Entire Agreement. This Agreement, together with the Agreements constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements and understandings
relating to any Effective Date Events of Default.
8.Modifications. No part or provision of this Agreement may be changed,
modified, waived, discharged or terminated except by mutual written agreement of
all of the parties hereto.
9.Successors and Assigns. This Agreement shall inure to the benefit of and bind
each of the parties and their respective successors and assigns.
10.Headings. The headings used in this Agreement are for convenience only and
will not be deemed to limit, amplify or modify, the terms of this Agreement.
11.Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument, and the words “executed,”
signed,” “signature,” and words of like import as used above and elsewhere in
this Agreement or in any other certificate, agreement or document related to
this transaction shall may include, in addition to manually executed signatures,
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, any electronic
sound, symbol, or process, attached to or logically associated with a contract
or other record and executed or adopted by a person with the intent to sign the
record).  The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.
12.Certain Definitions.
4



--------------------------------------------------------------------------------



i.“Liquidity” shall mean, with respect to AG Mortgage Investment Trust, Inc. and
any date, the sum, without duplication, of (i) the amount of cash and cash
equivalents held by AG Mortgage Investment Trust, Inc., (ii) an amount equal to
ninety-five percent (95%) of the aggregate market value of any unpledged and
unencumbered agency securities rated “AAA” or its equivalent held by AG Mortgage
Investment Trust, Inc., and (iii) an amount equal to ninety-eight percent (98%)
of the aggregate market value of any U.S. Treasury securities rated “AAA” or its
equivalent held by AG Mortgage Investment Trust, Inc., in each case determined
in accordance with GAAP.
ii.“Recourse Indebtedness” shall mean the sum of AG Mortgage Investment Trust,
Inc.’s recourse financing liabilities per its consolidated balance sheet,
excluding any financing liabilities associated with hedging arrangements related
to U.S. Treasury securities.
iii.“Stockholder’s Equity” shall mean, on any date of determination, the most
recent figure published in AG Mortgage Investment Trust, Inc.’s financials, as
determined in accordance with GAAP.


[SIGNATURES APPEAR ON FOLLOWING PAGES]


5



--------------------------------------------------------------------------------



SELLER ENTITIES:AG MORTGAGE INVESTMENT TRUST, INC.




By:_/s/ Raul E. Moreno_________________
Name: Raul E. Moreno
Title: General Counsel


AG MIT CREL II, LLC




By:_/s/ Raul E. Moreno_________________
Name: Raul E. Moreno
Title: General Counsel




 
COUNTERPARTY:


JPMorgan Chase Bank, National Association






By:___________________________
Name:
Title:




image01.jpg [image01.jpg]


6

